Citation Nr: 0632276	
Decision Date: 10/17/06    Archive Date: 10/25/06

DOCKET NO.  04-38 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for multifocal sensorimotor 
peripheral neuropathy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel

INTRODUCTION

The veteran served on active duty from July 1974 to July 
1978.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.


FINDING OF FACT

Multifocal sensorimotor peripheral neuropathy was not 
manifest in service or within one year of separation and is 
unrelated to service.  


CONCLUSION OF LAW

Multifocal sensorimotor peripheral neuropathy was not 
incurred or aggravated in service, and may not be presumed to 
have been incurred or aggravated in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Service connection may be 
established for any disease diagnosed after discharge when 
all of the evidence including that pertinent to service 
establishes that it was incurred in service.  
38 C.F.R. § 3.303.  "Other organic diseases of the nervous 
system" may be presumed to have been incurred in service if 
it is manifest to a degree of 10 percent within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).


In this case, the preponderance of the evidence is against 
service connection for multifocal sensorimotor peripheral 
neuropathy.  It was not diagnosed in service or within one 
year of service and has not been related to any incident of 
service origin by competent evidence.  The veteran's 
neurological evaluation was normal on service discharge 
examination in July 1974, and the preponderance of the 
evidence of record indicates that symptoms from the 
disability at issue were first manifest in approximately 
1990, which was more than 12 years after service.  

The veteran testified in May 2005 that the first symptoms of 
the claimed disability occurred two to three years after 
service.  He explained that his general practitioner, Dr. 
Mahaney, referred him to Dr. Ballenger, a specialist.  
Records from Dr. Mahaney do show that the veteran was seen in 
October 1982 for soreness in the left lower leg - which was 
described as the main problem - and in the lateral right 
neck, lateral left lumbar area, and the left elbow.  But the 
records also show that he was seen beginning in March 1991 
for right hand weakness and muscle wasting.  This is what led 
to diagnostic testing in March 1991.  The neurologist to whom 
Dr. Mahaney referred the veteran for testing concluded that 
it was difficult to explain all of the findings on the basis 
of the veteran's injury in March 1990 - when he fell on his 
right upper extremity - and suggested a neurological 
consultation.  

Records further show that Dr. Mahaney then referred the 
veteran to Dr. Ballenger.  In an April 1991 letter to Dr. 
Mahaney, Dr. Ballenger expressed the opinion that he was 
almost certain that the veteran had a medial cord lesion, 
which he suspected was a traction type injury.  He scheduled 
additional testing of the veteran.  In February 1995, after a 
four-year absence, the veteran returned to Dr. Ballenger with 
additional symptoms.  Dr. Ballenger scheduled testing and, 
concerned about the results, he referred the veteran to 
another specialist, Dr. Denofrio.  

Dr. Denofrio's April 1995 report to Dr. Ballenger refers to 
an approximately four-year history of weakness of the hands, 
with progression of symptoms in the upper extremities and 
milder involvement of the lower extremities.  Dr. Denofrio's 
impression, at first, was that the veteran most likely had 
amyotrophic lateral sclerosis; however, based on nerve 
conduction studies, he felt that the veteran most likely had 
multifocal conduction block neuropathy, an extremely rare 
form of peripheral neuropathy that presents looking like 
motor neuron disease.  

In a January 2003 letter addressed to the Social Security 
Administration (SSA), Dr. Ballenger reported that the 
veteran's problems had begun a decade earlier, that he had 
eventually referred the veteran to Dr. Denofrio, and that the 
veteran had been diagnosed with an extremely rare form of 
peripheral neuropathy, i.e., multi-conduction block delay 
motor sensory polyneuropathy.  The record also contains a 
photocopy of a form application for disability benefits, with 
information completed by Dr. Ballenger that indicates 
symptoms first began in 1984 (written over the date 1985), 
and that the veteran first consulted him in 1985.  These 
dates, however, are not documented in the clinical records 
from Dr. Ballenger.  

The veteran has testified about an onset of symptoms earlier 
than 1991, but this recollection is not supported by the 
clinical records, which date the onset of the veteran's 
symptoms to approximately 1990 or 1991.  Even so, his 2005 
testimony is that symptoms began two years after service, 
rather than in-service or within one year of service.  Thus, 
the record does not support a finding that the veteran's 
diagnosed rare form of peripheral neuropathy was manifest to 
a degree of 10 percent within one year after his military 
service.  Consequently, service connection cannot be granted 
by application of the chronic disease presumption, 
38 U.S.C.A. § 1112(a)(1); 38 C.F.R. §§ 3.307, 3.309(a).  This 
does not, however, preclude granting service connection on 
another basis.

The veteran has also advanced theories that his form of 
peripheral neuropathy either began subtly in service or that 
it is related to inservice injury in a forklift accident.  
The medical evidence of record, however, does not contain an 
opinion suggesting the possibility of either of these 
theories.  As the veteran is a lay person, he does not have 
the medical expertise to provide evidence linking his current 
disability to his military service.  Medical evidence is 
required.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  
Although the service medical records contain references to 
symptoms involving the lower extremities, they also contain 
explanations for the symptoms in service: a muscle strain of 
the left thigh in August 1974, and a pulled muscle in the 
legs in September 1975.  None of the medical experts who have 
examined or treated the veteran have suggested either that 
the veteran's form of peripheral neuropathy had its onset 
during his active military service, or that it is related to 
injury sustained in the forklift accident.  While they 
indicate that the veteran's multifocal sensorimotor 
peripheral neuropathy is a progressive neurological disorder, 
the competent evidence of record does not support a 
conclusion that it had its onset in service, that it is 
related to any incident of service, or that it was manifest 
to a degree of 10 percent within one year of separation.  

In light of the above, service connection for multifocal 
sensorimotor peripheral neuropathy is not warranted.  The 
preponderance of the evidence is against the claim and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1991).

VA's duties to notify and assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (2006); See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).

VA has satisfied its duty to notify.  In January 2003, March 
2003, January 2004, and January 2005 letters, the RO provided 
the requisite notification.  Moreover, the claimant was given 
the text of 38 C.F.R. § 3.159, concerning the respective 
duties, in the September 2004 statement of the case.  The 
veteran did not receive all necessary notice prior to the 
initial adjudication.  However, the lack of such pre-decision 
notice is not prejudicial.  Notice was provided prior to the 
last RO adjudication.

The claimant has been provided with every opportunity to 
submit evidence and argument in support of the claim and to 
respond to VA notices.  There is no alleged or actual 
prejudice regarding the timing of the notification.  


Any deficiencies in VA's duties to notify the claimant 
concerning effective date or degree of disability for the 
service connection claim is harmless, as service connection 
has been denied.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In this case, VA obtained service, VA, and private 
medical records, as well as testimony from the veteran.  The 
record does not contain competent evidence to indicate that 
the claimed disability or symptoms may be associated with the 
injury in service and, to the contrary, indicates that the 
disability was first manifest many years after service.  An 
examination for this claimed disability, therefore, is not 
necessary to decide this claim.  VA has satisfied its 
assistance duties.  

The Board notes that the record contains a letter from 
Dr. Ballenger to the SSA, thus raising the possibility that 
SSA may have additional records.  The record before the 
Board, however, contains copies of the records from the 
veteran's general practitioner, dating as early as 1982, as 
well as the records from Dr. Ballenger beginning in 1991 and 
from Dr. Denofrio beginning in 1995.  These are the two 
specialists who have treated the veteran for the claimed 
disability.  Neither the veteran, nor his representative, nor 
any other information in the record suggests that the records 
gathered by the Social Security Administration would contain 
any earlier information than that obtained by VA or would 
contain a nexus medical opinion linking the veteran's current 
disability to disease or injury during his active military 
service.  Consequently, the Board concludes that the absence 
of the SSA record from the veteran's claims folder is not 
prejudicial to the veteran.

For the reasons set forth above, and given the facts of this 
case, no further notification or assistance is necessary, and 
deciding the appeal at this time is not prejudicial to the 
claimant.


	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for multifocal sensorimotor peripheral 
neuropathy is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


